DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2018/0059862 to Zeng et al. (Zeng).
As to claims 1 and 14, Zeng discloses an organic light emitting diode (OLED) display panel, comprising: 
a substrate (Fig. 8; Para. 0048, substrate, 10); 
a driving circuit layer disposed on the substrate (Fig. 8; Para. 0062, pixel driving circuits, 21); 
a planarization layer disposed on the driving circuit layer (Fig. 8; Para. 0063, planarization layer, 111); 
a luminescent functional layer disposed on the planarization layer (Fig. 8; Para. 0062-0063, organic light-emitting unit 22) and comprising a pixel electrode layer (Fig. 8; Para. 0062-0063, first electrode, 221), a pixel definition layer (Fig. 8; Para. 0062-0063, pixel defining layer 224), and a common electrode layer (Fig. 8; Para. 0062-0063, second electrode, 222) sequentially arranged in a direction away from the substrate, wherein the pixel electrode layer is patterned to form pixel electrodes (Fig. 8; Para. 0062-0063, pixel defining layer 224), the pixel definition layer is patterned to form pixel definition regions and grooves (Fig. 8; Para. 0062-0063, pixel defining layer 224), each of the grooves is defined between adjacent at least two of the pixel definition regions (Fig. 8; Para. 0062-0063, pixel defining layer 224), the pixel definition regions correspond to the pixel electrodes (Fig. 8; Para. 0062-0063, pixel defining layer 224), and the common electrode layer is evenly arranged on the pixel definition layer and the luminescent material layer (Fig. 8; Para. 0062-0063, second electrode, 222); 

a touch layer disposed on the encapsulation layer and comprising touch electrodes (Fig. 8; Para. 0050-0051, 0085-0086, first touch control electrodes 51 and second touch control electrodes 52 may be disposed on the second side of the thin film encapsulation layer 30.) wherein the touch electrodes are grid structures surrounding the pixel definition regions (Fig. 9; Para. 0050-0051, 0085-0086, first touch control electrodes 51 and second touch control electrodes 52), and projections of the touch electrodes on the substrate and projections of the grooves on the substrate are at least partially overlapped (Fig. 8, 9).
While the luminescent material layer claimed is not explicitly disclosed in Zeng, Official notice is taken in regards to the plurality of organic light-emitting units 22 disclosed in Zeng.  To have an organic light-emitting unit, it is common knowledge that a luminescent material layer is integral to the ability of the organic light-emitting unit to produce a visible color. Additionally, the structure of said organic light-emitting unit would have the luminescent material layer sandwiched between the first and second electrodes of Zeng’s organic light-emitting unit. (See In re Zurko, 258 F.3d 1379, 1385, 59 USPQ2d 1693, 1697 (Fed. Cir. 2001); Ahlert, 424 F.2d at 1092, 165 USPQ at 421.)
Zeng discloses a display device (Fig. 8; Para. 0082, touch control display panel), comprising an OLED display panel (Fig. 8; Para. 0062-0063, organic light-emitting unit 22; Para. 0062, pixel driving circuits, 21).

As to claims 2 and 15, Zeng the discloses OLED display panel in claim 1, wherein the projections of the touch electrodes on the substrate fall within the projections of the grooves on the substrate (Fig. 8, 9).

As to claim 3, Zeng discloses the OLED display panel in claim 1, wherein bottoms of the grooves are located in the pixel definition layer (Fig. 8; Para. 0062-0063, pixel defining layer 224).

Allowable Subject Matter
Claims 4-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626